DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Una L. Lauricia on 8/23/22.
The application has been amended as follows: 
Claims 1 and 13 have been replaced in their entirety as follows: 

1.	(Currently amended) A mounting state informing apparatus, comprising:
a database configured to store therein information upon a mounting position and a direction of each of multiple components belonging to a processing apparatus;
an acquisition unit configured to acquire first appearance data indicating a state of an appearance of the processing apparatus, the first appearance data being obtained by a 3D scanner;
a first specifying unit configured to identify the multiple components belonging to the processing apparatus based on the first appearance data and configured to specify a mounting position and a direction of each of the identified components;
a comparison unit configured to compare the specified mounting position and the specified direction of each of the identified components with the information upon the mounting position and the direction of the corresponding component stored in the database; and
an output unit configured to output to a display a comparison result obtained by the comparison unit in the form of an image having a color or concentration according to the degree of the results.

13.	(Currently amended) A mounting state informing method of informing a mounting state of multiple components mounted to a processing apparatus, the mounting state informing method comprising:
acquiring appearance data indicating a state of an appearance of the processing apparatus, the appearance data being obtained by a 3D scanner;
identifying the multiple components belonging to the processing apparatus based on the appearance data; 
specifying a mounting position and a direction of each of the identified components;
comparing, by referring to a database configured to store therein information upon the mounting position and the direction of each of the multiple components belonging to the processing apparatus, the specified mounting position and the specified direction of each of the identified components with the information upon the mounting position and the direction of the corresponding component stored in the database; and
outputting a comparison result to a display, the comparison result in the form of an image having a color or concentration according to the degree of the results.

Allowable Subject Matter
Claims 1-16 are allowed.  The following is an examiner’s statement of reasons for allowance: 
While U.S. Pat. No. 5,743,005 to Nakao teaches the following:
1, 13. A mounting state informing method and apparatus, comprising: 
a database configured to store therein information upon a mounting position and a direction of each of multiple components belonging to a processing apparatus (Col. 4, lines 1-13); 
an acquisition unit configured to acquire first appearance data indicating a state of an appearance of the processing apparatus, the first appearance data being obtained by a scanner (Col. 3, line 47 – Col. 4, line 28); 
a first specifying unit configured to identify the multiple components belonging to the processing apparatus based on the first appearance data and configured to specify a mounting position and a direction of each of the identified components (Col. 4, lines 1-28; Col. 5, lines 31-44); 
a comparison unit configured to compare the specified mounting position and the specified direction of each of the identified components with the information upon the mounting position and the direction of the corresponding component stored in the database (Col. 4, lines 1-28; Col. 5, lines 31-44); and 
an output unit configured to output a comparison result obtained by the comparison unit (Col. 4, lines 1-28; Col. 5, lines 31-44).

And, U.S. Pub. No. 2021/0162600 to Clever teaches first appearance data being obtained by a 3D scanner (claim 5).  

Neither Nakao nor Clever, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 
1.	(Currently amended) A mounting state informing apparatus, comprising:
a database configured to store therein information upon a mounting position and a direction of each of multiple components belonging to a processing apparatus;
an acquisition unit configured to acquire first appearance data indicating a state of an appearance of the processing apparatus, the first appearance data being obtained by a 3D scanner;
a first specifying unit configured to identify the multiple components belonging to the processing apparatus based on the first appearance data and configured to specify a mounting position and a direction of each of the identified components;
a comparison unit configured to compare the specified mounting position and the specified direction of each of the identified components with the information upon the mounting position and the direction of the corresponding component stored in the database; and
an output unit configured to output to a display a comparison result obtained by the comparison unit in the form of an image having a color or concentration according to the degree of the results.
13.	(Currently amended) A mounting state informing method of informing a mounting state of multiple components mounted to a processing apparatus, the mounting state informing method comprising:
acquiring appearance data indicating a state of an appearance of the processing apparatus, the appearance data being obtained by a 3D scanner;
identifying the multiple components belonging to the processing apparatus based on the appearance data; 
specifying a mounting position and a direction of each of the identified components;
comparing, by referring to a database configured to store therein information upon the mounting position and the direction of each of the multiple components belonging to the processing apparatus, the specified mounting position and the specified direction of each of the identified components with the information upon the mounting position and the direction of the corresponding component stored in the database; and
outputting a comparison result to a display, the comparison result in the form of an image having a color or concentration according to the degree of the results.

It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896